NUMBER 13-07-00549-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN THE INTEREST OF T.R.S., T.S., AND L.M., MINOR CHILDREN



On appeal from the 24th District Court 

of Victoria County, Texas.

 

MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Vela 

Memorandum Opinion by Justice Rodriguez


	This appeal arises from the termination of the parental rights of appellant, Susan
Stewart.  On June 2, 2005, appellee, the Texas Department of Family and Protective
Services (TDFPS), filed an original petition seeking termination of Stewart's parental rights. 
On September 14, 2007, the trial court filed its substituted order terminating the parental
rights of Stewart with respect to her three children, T.R.S., T.S., and L.M.  On appeal,
Stewart challenges the termination of her parental rights by contending that:  (1) the
evidence is factually insufficient to support the findings of endangerment and legally and
factually insufficient to support the finding that Stewart failed to support the children; (2) the
evidence is factually insufficient to support a finding that termination would be in the
children's best interest; and (3) Stewart received ineffective assistance of counsel.  We
affirm.
	"As a prerequisite to appellate review, the Texas Family Code requires a party
whose parental rights have been terminated to timely file with the trial court a statement
of points on which the party intends to appeal."  In the Interest of K.C.B., 251 S.W.3d 514,
515 (Tex. 2008); see Tex. Fam. Code Ann. § 263.405(b), (i) (Vernon Supp. 2007).  The
statement must be filed with the trial court not later than the fifteenth day after the date the
final order is signed.  Tex. Fam. Code Ann. § 263.405(b).  This Court may not consider any
issue that was not specifically presented to the trial court in a timely filed statement of
points.  Id. § 263.405(i).
	In this case, the trial court signed the final order of termination on September 14,
2007, and Stewart filed a "Notice of Issues to be Relied Upon on Appeal" on October 8,
2007, more than fifteen days after the final order was signed.  Because Stewart did not
timely file a statement of points with the trial court, we cannot consider any of the issues
that Stewart has raised on appeal.  See id.; In re R.C., 243 S.W.3d 674, 675-76 (Tex.
App.-Amarillo 2007, no pet.) (concluding that it could not consider the issues raised by
appellant because she did not timely file her statement of points); In re R.M.R., 218 S.W.3d
863, 864 (Tex. App.-Corpus Christi 2007, no pet.) ("Under the express terms of the
statute, because appellant did not file a statement of points, we cannot consider her issues
on appeal, even ineffective assistance of counsel.").

	Accordingly, we affirm the trial court's order.
 

								NELDA V. RODRIGUEZ
								Justice

Memorandum Opinion delivered and
filed this 31st day of July, 2008.